Citation Nr: 1724272	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for LEFT lower extremity tendonitis.

2.  Entitlement to service connection for RIGHT lower extremity tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from December 1974 to July 1976 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, contains complete VA treatment records dated from 2006 to 2017.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In July 2015, the Veteran testified at a Board videoconference hearing, chaired by a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing is associated with the VBMS claims folder.  In March 2017, the Board sent the Veteran a letter offering him another hearing before a different VLJ that will ultimately decide this appeal.  The Veteran was given 30 days to respond.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the claim).  However, the Veteran did not respond to this March 2017 letter.  He did not request another hearing with a different VLJ.  As such, according to the terms of the letter, the Board assumes the Veteran does not want another hearing.  Accordingly, the Board will proceed to adjudicate the claim.  

In November 2015 and December 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Finally, the Veteran submitted Social Security Administration (SSA) medical records in April 2017, after certification of his appeal.  However, he previously waived his right to have the RO initially consider this evidence in March 2017. Therefore, the Board accepts this additional evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   


FINDINGS OF FACT

1.  The Veteran has a current left knee tendonitis disability that is the result of his duties as a field artillery man in the Marine Corps from 1974 to 1976.  

2.  The Veteran does not have a current diagnosis of right lower extremity tendonitis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a left knee tendonitis disability that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2016).

2.  Right lower extremity tendonitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VCAA applies to the instant claim for service connection.  However, the Veteran was provided adequate VCAA notice for these issues in November 2009 and January 2017 letters.  

Moreover, for the left lower extremity issue on appeal, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of this issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to the Veteran's claim for service connection for right lower extremity tendonitis that is being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

      II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

But under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d at 1335-37.  

Initially, the tendonitis of the lower extremities issue on appeal is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38°C.F.R. § 3.303(b) do not apply in the present case.  Walker, 708 F.3d at 1338-39.  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Left Lower Extremity Tendonitis

The Veteran contends that he has developed right and left lower extremity tendonitis as the result of injuries sustained during training exercises in the United States Marine Corps from 1974 to 1976.  Specifically, he indicates that the tendonitis is located in his knees and ankles.  He is claiming service connection for lower extremity tendonitis as a separate disability, in addition to his already service-connected disabilities he has in the knees, ankles, hips, and thighs.  During a firing exercise sometime in 1975 in the Virgin Islands, he was ordered to fire 175-mm howitzers at night.  After firing the howitzers, he was ordered to jump down and help with the rounds for the loader / rammer.  He claims he did not land properly when he jumped because the exercise was conducted at night, such that he could not see his footing.  As a result, when landing on the ground, he says he hurt both knees and both ankles.  He was not treated until the next morning when a medic placed bandages and ice on his lower extremity injuries.  He was placed on light duty and given medication when returning to his base in North Carolina.  However, he asserts his knee and ankle problems would intermittently continue for the rest of his life.  See October 2009 informal claim for service connection; February 2010 NOD; December 2010 VA Form 9; July 2014 stressor statement; July 2015 videoconference hearing at pages 1-12; July 2015 VA administrative note.   

In the alternative, he also believes his right and left lower extremity tendonitis may have developed over time secondary to his already service-connected right and left ankle disabilities.  See December 2009 Veteran's statement.  

Upon review of the evidence, the Board grants the appeal for service connection for left knee tendonitis. 

Initially, the Board sees the RO has already service connected the Veteran for a broad array of bilateral lower extremity knee, ankle, hip, and thigh disabilities. These disabilities have either been directly related to his active service, or have been associated with his already service-connected knee disabilities.  Specifically, he has been service-connected on both a direct and secondary basis for the following lower extremity disabilities:

Left knee arthritis with limitation of extension, rated as 20 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5261.  

Right knee arthritis with limitation of extension, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5261.

Left knee arthritis with limitation of flexion, including chondromalacia patella, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5260.  

Right knee arthritis with limitation of flexion, including chondromalacia patella, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5260.  

Left knee instability, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257.  

Right knee instability, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257.  

Left ankle strain, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5271.  

Right ankle strain, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5271.  

Left hip strain with limitation of flexion, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5252.  

Right hip strain with limitation of flexion, rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5252.  

Left hip strain with limitation of extension, rated as 0 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5251.  

Right hip strain with limitation of extension, rated as 0 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5251.  

Left thigh impairment, rated as 0 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5253.  

Right thigh impairment, rated as 0 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5253.  

Service treatment records (STRs) dated from 1974 to 1976 reveals injuries and frequent treatment for pain and swelling in the knees, ankles, hips, and thighs.  Service personnel records (SPRs) and the Veteran's DD Form 214 confirm his military occupational specialty (MOS) duties as a field artillery man.  The Board adds that the Veteran's injury to his knees and ankles and development of pain in the knees and ankles due to his military occupational specialty (MOS) duties as a field artillery man is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  However, STRs did not document a specific diagnosis of lower extremity tendonitis.  

Post-service, after discharge from the Marine Corps in 1976, the Veteran was treated a short time thereafter in 1977 for intermittent pain in the knees and ankles and lower extremities.  The assessment was polyarthralgia and chondromalacia patellae.  See e.g., April 1977 VA medical certificate; January 1980 original claim for knees; July 1980 VA examination.  

Post-service, with regard to tendonitis, the only diagnosis of tendonitis in the record is a May 2014 magnetic resonance imaging (MRI) report of the left knee.  The impression of the MRI of the left knee was mild distal semimembranosus "tendinopathy" and intrasubstance tearing.  There was thickening and increased linear high signal within the distal "semimembranosus tendon."  The diagnoses were mild distal semimembranosus "tendinopathy" and intrasubstance tearing, and mild IT band thickening/ friction syndrome, popliteus "tendinopathy."  A January 2016 VA lower extremity examiner subsequently incorrectly stated in an April 2016 VA addendum that there is no specific diagnosis of tendonitis in the record, but the above MRI shows there was, at least for the left knee.  

Tendonitis is defined as the inflammation of tendons and of tendon-muscle attachments, while tenosynovitis is the inflammation of a tendon sheath.  See Dorland's Illustrated Medical Dictionary 1881-1882 (32nd ed. 2012).

Post-service, with regard to a nexus, there is probative medical evidence a nexus or link between the Veteran's current left knee tendonitis and his in-service injuries, treatment, and duties as a field artillery man.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In this regard, previously, VA examiners in July 1980, July 2009, December 2015, January 2016, and January 2017 have provided favorable nexus opinions linking the Veteran's current bilateral knee, ankle, hip, and thigh disabilities to his in-service injuries and duties and treatment.  Several of these VA examiners have also discussed that certain latter diagnoses for the lower extremities are merely "progressions of previous diagnoses" in the record, and are still related to his service in the Marine Corps.  Thus, there is strong, circumstantial evidence of a nexus between the Veteran's current left knee tendonitis and his active service.  

In making this determination, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  
  
Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left knee tendonitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

This does not necessarily mean that a separate left knee rating will be assignable for the Veteran's service-connected left knee tendonitis.  In this regard, the Board acknowledges that the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined or additional rating only where the symptomatology is distinct and separate.  Id.

The evaluation and assignment of a diagnostic code for the now service-connected left knee tendonitis disability is a determination for the RO in the first instance.  The RO will assign a disability rating it deems appropriate, with the understanding that a claimant may not be compensated twice for the same left knee symptomatology.  

      B.  Right Lower Extremity Tendonitis

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for right lower extremity tendonitis.  

As noted above, the Veteran is already service-connected for various right lower extremity disabilities - to the right knee, to the right ankle, to the right hip, and to the right thigh.

And once again, tendonitis is defined as the inflammation of tendons and of tendon-muscle attachments, while tenosynovitis is the inflammation of a tendon sheath.  See Dorland's Illustrated Medical Dictionary 1881-1882 (32nd ed. 2012).

With regard to a current disability of right lower extremity tendonitis, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a right lower extremity tendonitis disorder, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  


In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

In the present case, as there is no probative evidence of a current disability of right lower extremity tendonitis, due to disease or injury, service connection cannot be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

The Veteran's STRs dated from 1974 to 1976 are negative for a diagnosis of right lower extremity tendonitis.  In addition, post-service, all medical evidence of record is negative for a diagnosis of right lower extremity tendonitis.  Specifically, May 1977 VA X-rays of both knees revealed minimal degenerative joint disease, but not tendonitis.  A July 1980 VA examination with X-rays of the knees and left foot showed normal X-rays.  VA X-rays of the right knee dated in July 2009 were normal.  VA X-rays of the right ankle dated in July 2009 showed a plantar spur, but no mention of tendonitis.  The left ankle X-ray from July 2009 was normal.  VA X-rays of the right knee dated in February 2012 revealed osteoarthrosis, but no mention of tendonitis.  Most importantly, a  May 2014 MRI report of the right knee provided an impression of marked patella cartilage loss, mild degenerative changes of the medial meniscus (body and posterior horn) without frank tear, and focal full-thickness cartilage loss of the lateral femoral condyle.  However, there was no mention of tendonitis or tendinitis in the right knee, in contrast to the findings of the left knee MRI at that time (discussed above).   

Moreover, post-service a December 2015 VA knee and lower leg examination assessed right knee joint arthritis and chondromalacia patella.  However, the VA examiner did not select the box for tendonitis / tendinitis box of the knees.  A January 2016 VA hip, thighs, ankle examination noted the Veteran's claim of lower extremity tendonitis.  However, the VA examiner again did not select the box for tendonitis / tendinitis box of the ankles and Achilles.  Instead, the Veteran was assessed with bilateral ankle strain.  In an April 2016 VA addendum, the same VA examiner emphasized there is no specific diagnosis of tendonitis in the record.  Finally, a January 2017 VA hip and thigh and knees and ankles examiner found there was bilateral hip trochanteric bursitis; bilateral knee arthritis and chondromalacia patella; and bilateral ankle collateral and deltoid ligament sprain / strain and arthralgia.  However, the January 2017 VA examiner assessed no Achilles tendonitis.  

The Board acknowledges that in a July 2015 VA administrative note, a VA medical support assistant recorded that the Veteran was trying to establish service connection for pain / arthritis in the hips, and the Veteran needed a doctor's note to link the arthritis and pain in his hips "to the tendonitis in his knees and ankles."  However, in light of the in-service and post-service medical evidence listed above, the Board finds that the Veteran's reported history of tendonitis in the right knee or either ankle in the July 2015 VA administrative note is unsupported by the most probative evidence of record.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran, and that the critical question is whether that history was accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  On this issue, as discussed above in detail, the Veteran's reported history of right knee tendonitis or bilateral ankle tendonitis is not reliable or accurate, and in fact is unsupported by X-ray and MRI findings of record.    

Although the Veteran is competent as a lay person to state that he experiences right lower extremity discomfort, he is not competent to diagnose himself with specific right lower extremity tendonitis, which would require a medical diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  In other words, this would fall outside the realm of common knowledge of a lay person.  See Kahana 24 Vet. App. at 435. 

Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of a current right lower extremity tendonitis disability, service connection cannot be granted in the present case.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for right lower extremity tendonitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for LEFT knee tendonitis (claimed as LEFT lower extremity tendonitis), is granted. 

Service connection for RIGHT lower extremity tendonitis is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


